DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2007/0221986 A1) in view of Kim et al. (US 2015/0083969 A1).
Regarding claim 1, Kang shows in Fig. 1 and related text a resistive memory device 100 ([0022], lines 3 and 12-14 and [0023], lines 1-19), comprising: 
a first electrode 10 ([0022], lines 4-5) and a second electrode 30 ([0022], line 5) facing each other, and 
a variable resistance layer 20 ([0007], lines 6-13 and [0022], lines 5-7) disposed between the first electrode and the second electrode, 
wherein the variable resistance layer comprises Cd-free quantum dots ([0022], lines 7-10 and [0025], lines 1-6). 
Kang does not explicitly disclose at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion on a surface of the Cd-free quantum dot.
Kim teaches in Fig. 2 and related text at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot 13/14 comprising a halide anion 10 (“X”) on a i.e., an outer surface of core 13) of the Cd-free quantum dot ([0078], lines 1-4 and [0090], lines 1-18).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kang’s device to form at least a portion of the Cd-free quantum dots to comprise a Cd-free quantum dot comprising a halide anion on a surface of the Cd-free quantum dot, as taught by Kim, in order to improve a charge trapping characteristic of the Cd-free quantum dot owing to the presence of the negatively charged halide anion and the strong electronegativity of halogen elements, thereby furthering Kang’s stated purpose of using the quantum dots as charge trapping sites within the memory (variable resistance) layer (Kang: [0022], lines 10-11).
Regarding claims 2 and 3, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not disclose the halide anion is derived from a metal halide, and the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium 
Kim teaches the halide anion is derived from a metal halide, and the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof ([0091]).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to derive the halide anion from a metal halide, wherein the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, and wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium 
Regarding claim 4, Kang in view of Kim discloses the Cd-free quantum dots comprise zinc, indium, silver or a combination thereof (Kang: [0025], lines 1-6).
Regarding claim 5, Kang in view of Kim discloses the Cd-free quantum dots comprise ZnSe, ZnSeTe, InZn, InP, InZnP, or a combination thereof (Kang: [0025], lines 4-6).
Regarding claim 6, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not explicitly disclose the Cd-free quantum dots comprise: a core comprising a first semiconductor nanocrystal, and a shell disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal.
Kim teaches in Fig. 2 and related text the Cd-free quantum dots comprise: a core 13 comprising a first semiconductor nanocrystal, and a shell 14 disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal ([0005], line 4; [0088], lines 1-18; [0089], lines 1-9; [0090], lines 6-7).
i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the Cd-free quantum dots to comprise: a core comprising a first semiconductor nanocrystal, and a shell disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal, as taught by Kim, in order to provide an interior surface (i.e., the outer surface of the core) at which the halide anion may be located, and also to further tune the physiochemical properties of the Cd-free quantum dots owing to interfacial effects between the first and second semiconductor nanocrystals which are different from one another.  Moreover, the skilled artisan would be motivated to pursue Kang’s suggestion “In addition, quantum dots having a core-shell alloy structure may be used” (Kang: [0025], lines 6-8) and would find guidance in Kim as to how to form each of the core and the shell to have a crystalline structure (i.e., a semiconductor nanocrystal).
Regarding claim 7, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang does not disclose the first semiconductor nanocrystal comprises ZnSe, ZnSeTe, InP, InZnP, or a combination thereof.
InP, InZnP, or a combination thereof ([0149] - Example 2-1: Preparation of an InP/ZnS(F) Nanocrystal Particle).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the first semiconductor nanocrystal to comprise ZnSe, ZnSeTe, InP, InZnP, or a combination thereof, as taught by Kim, in order to leverage the technological maturity of indium phosphide (InP) as a III-V compound semiconductor material.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang does not disclose the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof.
Kim teaches the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof ([0149] - Example 2-1: Preparation of an InP/ZnS(F) Nanocrystal Particle).
i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the second semiconductor nanocrystal to comprise zinc, selenium, sulfur, or a combination thereof, as taught by Kim, in order to leverage the technological maturity of zinc sulfide (ZnS) as a II-VI compound semiconductor material.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not disclose the Cd-free quantum dots comprise an organic ligand on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof.
Kim teaches in Fig. 1 and related text the Cd-free quantum dots 11 ([0005], line 4; [0090], lines 2-3; [0092], lines 15-16) comprise an organic ligand 12 ([0090], lines 27-2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof ([0085], lines 1-3 and [0096], lines 1-7).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the Cd-free quantum dots to comprise an organic ligand on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof, as taught by Kim, in order to coordinate an outer surface of the Cd-free quantum dots as prepared, playing a role of well-dispersing the Cd-free quantum dots in solution, and also to tune the electrical characteristics of the Cd-free quantum dots (Kim: [0096], lines 8-12).
Regarding claim 20, Kang in view of Kim discloses an electronic device comprising the resistive memory device of claim 1 (Kang: Abstract, lines 8-11; [0005], lines 3-5; [0040], lines 15-18).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest, singularly or in combination, a variable resistance layer containing a heterogeneous plurality of Cd-free quantum dots in which “a (first) portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion on a surface of the Cd-free quantum dot,” as recited in independent claim 1, lines 7-8, and “a (second) portion of the Cd-free quantum dots [which] comprises Cd-free quantum dots not comprising the halide anion on a surface of the Cd-free quantum dots” (emphasis added), as recited in claim 10, lines 1-3.
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument (p. 11, ¶¶ 2-3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the halide anion on a surface of the Cd-free quantum dot provides resistance variable property due to charge trapping on the Cd-free quantum dot” and “the charge trapping on the Cd-free quantum dot requires an exposure of a halide anion In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on p.11, ¶ 4: “Second, neither Kang nor Kim disclose or suggest resistance switching characteristics of the resistive memory device of Claim 1. In detail, a memory device including the quantum dot (not including a halide ion) disclosed in Kang corresponds to ‘Comparative Example 1’ of the specification as filed, and exhibits no resistance switching characteristics, which are repetitive switching characteristics between a low resistance state (LRS) and a high resistance state (HRS) depending on a voltage range during a plurality of cycles, as shown in FIG. 7 of application as filed.”
In response, Kang discloses in paragraph [0023] (emphasis added):
The memory device of embodiments of the present invention stores information in a manner different from conventional silicon devices. Although the conventional silicon device codes "0" or "1" depending on magnitudes of charges stored in cells thereof, embodiments of the inventive memory device store information using variation in the electrical resistance of the memory layer. A memory device of embodiments of the present invention is operated as follows. In the initial state, values of current and voltage are `0`. When voltage is applied to the memory device in the off state (high resistance and low conductivity), current increases in proportion to the voltage from the application of 0 V until a point called the voltage threshold (VTH) is reached. At this point the current reaches a maximum value, at which the memory device is rapidly switched to a low resistance state (on state). The memory device maintains the on state until the higher off voltage is applied thereto. In this way, since the memory layer of the device has two resistance states, the memory device can exhibit memory properties.

Accordingly, it is respectfully submitted that Kang’s memory device does in fact exhibit resistance switching characteristics.  More particularly, Kang’s memory device is 
Applicant argues on p. 13, ¶ 3: “However, as mentioned above, as Kim does not disclose both a halide anion on a surface of a Cd-free quantum dot and a charge trapping characteristic of the Cd-free quantum dot, it is respectfully submitted that it would not have been obvious to one of ordinary skill in the art to modify Kang's device in the manner suggested in the Non-Final Office Action dated March 10, 2021.”
In response, it is the Examiner’s position that Kim teaches a Cd-free quantum dot 13/14 comprising a halide anion 10 (“X”) on a surface (i.e., an outer surface of core 13) of the Cd-free quantum dot (Fig. 2; [0078], lines 1-4 and [0090], lines 1-18).  Moreover, although Kim does not expressly describe a charge-trapping characteristic of such a Cd-free quantum dot, it is respectfully submitted that one of ordinary skill in the art would recognize that halogen atoms have a high electronegativity and are therefore able to attract negatively charged electrons.  The rationale to support a rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963).  MPEP 2144.02.
To overcome the current prior art rejection, the Examiner suggests amending as follows: a halide anion exposed on [[a]] an outermost surface of the Cd-free quantum dot (claim 1, line 6).  Such an amendment would be supported by Applicant’s Fig. 2 and also by the paragraph extending from page 23, line 19 to page 24, line 7 of Applicant’s specification.  The Examiner is not able at this time to indicate such an amendment as allowable subject matter without further search of the prior art, but is nevertheless offering this suggestion in an effort to help advance prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811